This action was begun by the Hyatt Co. as a creditor’s bill, and the questions raised in the case, as set out by this company, are:
1. Under the circumstances, will a gift by a husband to his wife be upheld, when the gift is prejudicial to creditors?
2. What constitutes parting with possession, dominion and control of property, to comply with the rule of law in Flanders v. Blandy, 45 OS. 108?
During and following the business depression of 1920, cases were pending against Bloch, for recovery of over $200,000. Bloch then made gifts to his wife which it was claimed were mere contrivance to place his property beyond, the reach of his creditors. -
It is also claimed that Bloch never parted with possession of the property, but exercised dominion and control over it without his wife’s knowledge.
Bloch became indebted to the Hyatt Co. on account of goods' sold and delivered. Judgment was obtained against Bloch and returned nulla bona. Money due Bloch was attached by the creditors’ bill. He took notes for sums due him and gave them to his wife.
The trial court was of the opinion that the principal of law upon which the case turned was whether or not) the donor retained enough assets to satisfy his debts.
The Court of Appeals affirmed the trial court, holding that the gift was not valid, as the donor never parted with possession, do-' minion and control of the property and the transaction was not such as a court of equity should uphold, citing 8618 GC. and other authorities.